Case 1:20-cv-03089-PAB Document 15 Filed 10/29/20 USDC Colorado Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                            Chief Judge Philip A. Brimmer

Civil Action No. 20-cv-03089-PAB

JOHN PEDERSEN.,

       Plaintiff,

v.

STEVEN SEARS,

       Defendant.


                                         ORDER


       This matter comes before the Court on Plaintiff’s Unopposed Motion to Remand

[Docket No. 11]. Plaintiff alleges that removal was improper because the case was

removed based on diversity jurisdiction, but defendant is a citizen of Colorado. Id. at 2.

       This action was originally filed in the District Court for Summit County, Colorado.

Docket No. 5 at 3. Plaintiff states that defendant is a citizen of the State of Colorado.

Docket No. 11 at 2. For cases such as this one, where jurisdiction is premised on

diversity of citizenship, 28 U.S.C. § 1441(b)(2) provides that such cases “may not be

removed if any of the parties in interest properly joined and served as defendants is a

citizen of the State in which such action is brought.” 28 U.S.C. § 1441(b)(2). Because

defendant is a Colorado citizen, he could not properly remove this case to federal

court. As a result, the Court will remand this case. See Brazell v. Waite, 525 F. App’x

878, 884 (10th Cir. 2013) (unpublished) (explaining that the “so-called forum-defendant

rule” prevents removal even where diversity is established).
Case 1:20-cv-03089-PAB Document 15 Filed 10/29/20 USDC Colorado Page 2 of 2




      For the foregoing reasons, it is

      ORDERED that Plaintiff’s Unopposed Motion to Remand [Docket No. 11] is

GRANTED. It is further

      ORDERED that this case is REMANDED to the District Court for Summit

County, Colorado where it was filed as Case No. 2020CV30126.



      DATED October 29, 2020.

                                         BY THE COURT:



                                         PHILIP A. BRIMMER
                                         Chief United States District Judge




                                           2
